Citation Nr: 1222320	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to January 1969.  The Veteran died in 1989.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions dated in May and July 2003.  

The appellant presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of the hearing is associated with the claims folder. 

This matter was remanded to the RO for additional development in June 2009 and May 2011.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran died in 1989 as the result of gastrointestinal bleeding due to esophageal varices due to post necrotic cirrhosis due to hepatitis.   

2.  At the time of death, service connection was not in effect for any disabilities.   

3.  The Veteran is not shown to have manifested complaints or findings of gastrointestinal bleeding due to esophageal varices due to post necrotic cirrhosis due to hepatitis in service or for many years thereafter.  

4.  The evidence of record shows that the hepatitis was caused by the Veteran's willful misconduct.   

5.  The gastrointestinal bleeding due to esophageal varices due to post necrotic cirrhosis due to hepatitis is not shown to have been due to herbicide exposure or another event or incident of the Veteran's period of active service.  

6.  A service-connected disability is not shown to have caused or to have contributed materially in producing or accelerating the Veteran's demise.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by gastrointestinal bleeding due to esophageal varices due to post necrotic cirrhosis due to hepatitis was not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2011).  

2.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court of Appeals for Veterans Claims (Court) has held that in the context of a claim for Dependency and Indemnity Compensation benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided a VCAA notice letter to the appellant in December 2002, before the initial original adjudication of the DIC claim, and in April 2005, July 2009, and June 2011.  The letters notified the appellant of what information and evidence must be submitted to substantiate a claim for DIC benefits and claims for service connection including based upon herbicide exposure and post traumatic stress disorder, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  She was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of her claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding the Hupp notice requirements, the notice letters gave the appellant an explanation of the evidence and information required to substantiate a DIC claim and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Veteran did not have any service-connected disabilities at the time of his death and the appellant acknowledged this at the hearing before the Board in May 2008.  The Board concludes that the appellant has been afforded appropriate Hupp notice.

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant was provided with Dingess notice of evidence necessary to establish effective dates in the July 2009 letter.  The appellant was not provided with Dingess notice of evidence necessary to establish disability ratings.  However, the appellant was given notice of what type of information and evidence she needed to substantiate the claim for service connection for the cause of death.  The record establishes that the appellant has been afforded a meaningful opportunity to participate in the adjudication of the claim.  Thus, there is no prejudice to the appellant in the Board's considering this case on its merits.  

In addition, disability ratings and the rating schedule are not relevant to the benefit sought on appeal and is moot as the claim has been denied.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled, and any defective notice is nonprejudicial to the appellant and is harmless error.  

In this case, the appellant had a meaningful opportunity to participate effectively in the processing of her claim, and any error regarding VCAA notice including any timing error was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 439 (2006).  

The Board finds that all relevant evidence has been obtained with regard to the appellant's claim for service connection for the cause of the Veteran's death, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The Veteran's death certificate was obtained and associated with the claims folder.  The hospital treatment records showing treatment for gastrointestinal bleeding and cirrhosis in July and August 1989 were obtained and associated with the claims folder.  There is no identified relevant evidence that has not been obtained.  

The Board obtained a medical opinion as to whether the Veteran's death was in any way related to his military service.  See 38 U.S.C.A. § 5103A(d), calling for an examination or opinion when necessary to make a decision on a claim.

In May 2008, the appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge.  The transcript reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issue - whether the Appellant had evidence of a relationship between the Veteran's cause of death and his service or any service-connected condition.  The Veterans Law Judge asked the Appellant about the Veteran's diagnoses, service-connected conditions, medical opinions, and medical records; the Judge also informed the Appellant that a medical opinion relating the cause of death to a service-connected disability would be helpful to the claim.  As such, the Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Appellant was not prejudiced by the hearing that was provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The May 2008 hearing was legally sufficient.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the appellant in substantiating the claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Merits of the Claim

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).   

The surviving spouse of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive Dependency and Indemnity Compensation (DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  

The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (2011).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). 

There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). 

For claims filed after October 31, 1990, as in this case, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits the payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct or was the result of abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). 

However, it has been held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Court indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  

The Court further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The appellant asserts that the Veteran's death was caused by his exposure to agent orange during service in Vietnam.  She also indicated that the Veteran began using drugs in Vietnam.  See the appellant's testimony at the hearing before the Board in May 2008.  

The cause of the Veteran's death in 1989 as shown on the death certificate was gastrointestinal bleeding due to esophageal varices due to post necrotic cirrhosis.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  

Upon review of the evidence of record, the Board denies the appeal for service connection for the Veteran's cause of death.  The Board finds that the preponderance of the evidence is against a finding that a service-connected disability caused or to have contributed materially in producing or accelerating the Veteran's demise and the Veteran's cause of death by gastrointestinal bleeding due to esophageal varices due to post necrotic cirrhosis was caused by hepatitis.  The evidence of record shows that the hepatitis was caused by the Veteran's own willful misconduct.   

VA treatment records dated in November 1977 indicate that the Veteran requested outpatient treatment for a drug problem.  He reported that he was using heroin and methadone.  He stated that he first used heroin in Vietnam in 1967.  He stated that he began "snorting" and then injecting heroin.  He indicated that he used marijuana daily.  The Veteran reported that his last injection of heroin was on November 21, 1977.  

VA hospital records dated in May 1984 indicate that the Veteran had a history of hepatitis B antibody positive, intravenous drug abuse, liver function abnormalities since November 1983, and symptoms of jaundice, pruritis, and dark urine.  He reported that his last intravenous drug use was in November 1983 and February 1984.  The Veteran was admitted for a liver biopsy which showed changes consistent with chronic active hepatitis and bridging fibrosis.  

Hospital records from the O. V. Hospital dated from July 29, 1989 to August 16, 1989 indicate that the Veteran was admitted for abdominal pain, hematamesis, and melena on July 29.  He was known to have post necrotic cirrhosis.  It was also noted that the Veteran had a past history of drug abuse during his service in Vietnam.  The day after admission, the Veteran developed hepatic encephalopathy.  A surgical consult was requested and a gastroscopy was performed on August 1 which showed bleeding of the esophageal varix.  The Veteran became less alert and only responded to pain.  On August 14, the Veteran developed a large amount of hematemesis.  A repeat gastroscopy was performed on August 13 and the bleeding was noted to come from an esophageal ulcer.  A few evenings later, the Veteran developed massive hematemesis with circulatory collapse.  In spite of prolonged cardiac massage, the cardiopulmonary resuscitation was not successful.  The Veteran was pronounced dead.  The final diagnosis was bleeding of the esophageal varix, post necrotic cirrhosis with portal hypertension, hypoprothrombinemia secondary to chronic liver disease, hyperkalemia, and cardiopulmonary arrest.  

A June 2001 VA medical opinion was obtained as to whether the Veteran's cause of death was related to his period of service including exposure to herbicides in Vietnam.  The VA examiner indicated that he reviewed the claims folder, including the service treatment records and death certificate.  The VA examiner noted that the service treatment records do not show any treatment or diagnosis of hepatitis or treatment for controlled substances.  The VA examiner indicated that the Veteran had a history of chronic IV drug abuse of cocaine, heroin, and methadone.  The VA examiner noted that a liver biopsy in May 1984 showed hepatitis A and positive hepatitis B antigen.  The VA examiner noted that the Veteran was hospitalized from June 27, 1989 to July 6, 1989, and in late 1989, the hospitalization eventually culminated in the Veteran's death due to gastrointestinal bleed, esophageal varices, and post necrotic cirrhosis.  The examiner indicated that the liver biopsy did not show any history of liver cancer and the records indicated that hepatitis C was diagnosed after service but there was no specific onset noted.  

The VA examiner noted that hepatitis A was also known previously as infectious hepatitis; it was short lived and does not have a chronic outlook.  The VA examiner indicated that hepatitis B can be chronic but generally does not cause cirrhosis.  The VA examiner stated that hepatitis C would be the most likely cause of necrosis of the liver and the cirrhosis and necrosis of the liver would have led to the esophageal varices.  The VA examiner pointed out that there was no medical evidence in the service treatment records that hepatitis was ever diagnosed or treated in active service.     

The VA examiner indicated that gastrointestinal bleeding with esophageal varices as a consequence of post-necrotic cirrhosis is not a presumptive disease for agent orange.  The VA examiner stated that there was no sufficient, limited, or even suggestive evidence of an association.  The VA examiner indicated that previous studies have shown inadequate and insufficient evidence to determine whether an association exists with the liver, gall bladder, and bile duct cancers and there are no studies that indicate cirrhosis. 

The VA examiner indicated that the Veteran had a known history of IV drug abuse, chronic drug use, a history of hepatitis A and B, and a remote reference in the records to hepatitis C.   
  
The VA examiner noted that there was a letter from Dr. C. dated in April 16, 2008 which provides a brief summary of treatment of the Veteran based on records provided by the Veteran's spouse.  The VA examiner stated that the Dr. C. stated "there is a possibility the Agent Orange compounded his problem of Cirrhosis of the liver" but that Dr. C. stated "I have no way of proving this allegation."  The VA examiner stated that this physician indicated that he had no method of proving the allegation and it was a speculative possibility only.  

The VA examiner opined that the Veteran's death from the gastrointestinal bleed due to esophageal varices as a consequence of post-necrotic cirrhosis would not have been caused by, aggravated by, or secondary to exposure to Agent Orange in service, as there is no medical, scientific, or research literature to support the contention.  The VA examiner stated that in the Veteran's case, it was most likely that the Veteran's post necrotic cirrhosis and esophageal varices were the result of and caused by the hepatitis C from the IV drug use.  The VA examiner stated that the Veteran had a history of IV drug use, and this would be the most likely cause of the Veteran's death.    

The appellant has presented no probative (i.e., competent, credible, and factually informed) evidence to support her lay assertions that the Veteran's death due to a disease process that was related to herbicide exposure during service or was otherwise related to injury or event in service.  As noted, the Veteran's cause of death was gastrointestinal bleeding due to esophageal varices due to post necrotic cirrhosis due to hepatitis.  Service connection was not in effect for any disabilities at the time of the Veteran's death.  Service connection for hepatitis was denied in a December 1985 rating decision on the basis that there was no evidence of this disease in service.  

The appellant asserts that the Veteran served in Vietnam during the Vietnam era.  The Veteran's Vietnam service dates have not been verified.  Service records show that he had one year of foreign service and he was awarded a Vietnam Service Medal.  However, while a Vietnam Service Medal is not conclusive evidence of service in Vietnam, assuming that the Veteran had service in Vietnam and exposure to herbicides, there is no medical evidence that the Veteran had one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  Hepatitis and cirrhosis are not disabilities listed under 38 C.F.R. § 3.309(e). 

Through research studies and recommendations by the National Academy of Science, VA has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  

For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

There is no competent evidence that tends to support the appellant's assertion that the hepatitis and cirrhosis are causally related to Agent Orange exposure during his period of service. 

The appellant submitted the statement from Dr. C. dated in April 2008.  In the statement, Dr. C. stated that if the veteran's military record shows that he was exposed Agent orange during his tour of duty in Vietnam, there is a possibility that Agent Orange compounded his problem of cirrhosis of the liver.  However, Dr. C. further stated that he had no way of proving this allegation.  

The Board finds that the medical opinion by Dr. C. has no probative value because the opinion is speculative and it is not based upon facts established by the record.  Dr. C. himself concedes in the statement that he has no way to prove the allegation that Agent Orange exposure contributed to the cirrhosis.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).

The appellant's own implied assertions that the cirrhosis and hepatitis are medically related to the Veteran's period of service are afforded no probative weight in the absence of evidence that the appellant has the expertise to render opinions about medical matters.  

The appellant has not submitted any competent evidence that the Veteran's cause of death was due to herbicide exposure.  As noted, there is probative medical evidence that the hepatitis and cirrhosis are not due to agent orange exposure.  The June 2011 VA examination report indicates that the VA examiner opined that the Veteran's cause of death was not caused by, aggravated by, or secondary to exposure to agent orange.  The examiner noted that there was no medical, scientific, or research literature to support this contention.      

Although the evidence does not support a presumptive link between the Veteran's cause of death and his active service, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The probative evidence does not show that cirrhosis and hepatitis were first shown until many years after service.  Moreover, there is no competent evidence that tends to relate the onset of any of these disorders to an event or other incident of his active service. 

The appellant submitted an opinion by Dr. O.A. in support of her claim.  In the July 2008 statement, Dr. O.A. stated that she treated the Veteran for jaundice and abnormal liver enzymes in September 1985.  Dr. O.A. stated that the acute hepatitis B was first diagnosed in 1968 when the Veteran was on active duty in Vietnam.  Dr. O.A. indicated that the Veteran was handicapped by hepatitis while on active duty.  

The Board finds that the medical opinion by Dr. O.A. has no probative value.  The Board is not questioning Dr. O.A.'s medical competence.  However, Dr. O.A. does not provide a basis for the conclusion that the Veteran had hepatitis B in service.  The medical opinion is speculative because the opinion is not based upon facts established by the record.  As discussed below, the more probative evidence of record establishes that the hepatitis and cirrhosis first manifested after active service.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Court has long recognized that the Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Court reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); Reonal v. Brown, 5 Vet. App. 458 (1993). Here, the Board finds the medical opinions premised on that inaccurate factual background to have no probative value.

The more probative evidence of record establishes that the hepatitis and cirrhosis first manifested many years after service.  The enlistment examination dated in August 1966 and separation examination dated in October 1968 show that the Veteran's abdomen and viscera were normal.  The Veteran denied having liver trouble upon separation examination.  The service treatment records do show treatment for symptoms of hepatitis, cirrhosis, or other liver disease. 

The evidence shows that the hepatitis was first detected in 1984, almost 15 years after service.  There is no competent evidence to causally link the Veteran's cause of death, gastrointestinal bleeding due to esophageal varices due to post necrotic cirrhosis due to hepatitis to any event or incident of his active service that is not considered willful misconduct.    

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). 

There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  

The Veteran's reports of his IV drug use in the medical records are considered credible, and it is established that he began using IV heroin while in the military.  The June 2011 VA medical opinion report indicates that the VA examiner concluded that the Veteran's hepatitis C was caused by IV drug use, and the hepatitis C most likely caused the cirrhosis of the liver which led to the Veteran's death in August 1989.  However, because IV drug use is considered to be willful misconduct, it cannot be the basis for a grant of service connection.  38 C.F.R. § 3.1(m).  The examiner's opinion and rationale provide probative evidence against the appellant's claim, as they support the conclusion that the claimed disability which led to the Veteran's death is due to the Veteran's willful misconduct.  

The appellant made some general assertions that the Veteran's IV drug abuse was the result of service in Vietnam and post traumatic stress disorder (PTSD).  The appellant has not submitted any competent evidence to support this contention.  There is no evidence that any service-connected disability or disability that is related to the Veteran's period of military service led to the Veteran's IV drug abuse.  There is no clear medical evidence that PTSD or other service-connected disability caused the Veteran's drug abuse.  The medical evidence of record does not establish a diagnosis of PTSD or other psychiatric disorder.  As noted, service connection was not in effect for any disabilities at the time of the Veteran's death.    

The appellant's own assertions that the Veteran's drug abuse may be due to PTSD are afforded no probative weight in the absence of evidence that the appellant has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

There is no evidence which establishes that the appellant has medical expertise.  Lay hypothesizing, particularly in the absence of any supporting medical authority, serves no constructive purpose and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

The appellant is not competent to testify as to medical matters without medical training or qualified to render a medical opinion regarding the origin or etiology of the Veteran's disabilities.    

The provisions of 38 C.F.R. § 3.312 provide that in determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

On this record, the Board finds that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


